Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	There are terms in the claims such as “rank”, “plurality of groups”, “combination algorithm”, and “first rank”.  These terms are not defined within the claims and are very broad.  For example, the term “combination algorithm” could, broadly speaking, apply to any algorithm that includes addition.  The examiner has used the equations listed as examples within the specification to more accurately address the intended invention, but the claim limitations are broader than that particular example.  Similarly for ranks, if the intention is there for there to be many ranks, then this is not represented in the claim language.  A normal imperial algorithm utilizes at least 2 ranks (colonial countries and colonized countries) and this would meet the claim limitations as well.  Finally, the requirement that the costs be grouped is very broad, and could be done in any way that considered cost as a factor.  Again, the examiner believes he has found art that addresses the intention of the invention, but this limitation could be interpreted much broader than described within the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-11, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (CN 102768536A, Please refer to translated document), hereafter known as Chang in light of Atashpaz-Gargari et al (Please see attached paper), hereafter referred to as Atashpaz-Gargari.

For Claim 1, Chang teaches A method for generating a robot running path, performed by a computing device, the method comprising: (Page 1, Paragraph 2 and Page 2, Paragraph 3)
the path generation including a start path point and an end path point; (Page 2, Paragraph 5.  It is established that there is a starting point and an ending point)
randomly generating a plurality of alternative paths according to the start path point, the end path point, and preset path points; (Page 5 Paragraph 2, the fireflies that represent alternative paths are generated with randomness involved.)
determining a cost value of each alternative path in the plurality of alternative paths according to at least one target value of each alternative path, the at least one target value comprising at least one of a path length, a time duration, or an amount of energy consumption of the alternative path; (Page 3 Paragraph 5 establishes that the evaluation functions of the paths are length, smoothness or safety.  Length satisfies the claim requirements.)
Chang does not teach receiving a path generation request
determining a plurality of alternative path groups according to the cost value and the at least one target value of each alternative path; and 
determining a target running path of a robot based on the plurality of alternative path groups and the cost value of each alternative path.  
Atashpaz-Gargari does teach, however, determining a plurality of alternative option groups according to the cost value and the at least one target value of each alternative option; and (Pages 2 and 3, Section A, Generating empires.  Empires are formed using the costs of the countries in them)
determining a target result based on the plurality of alternative option groups and the cost value of each alternative option.  (Page 4, sections F and G.  When all empires have converged, the results should show the most successful and optimal result)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
However, it would be obvious that there be a path generation request. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date that there be a path generation request because that would be a necessary step in applying the method to an application.  A user with a start point and an end point would need to be able to interact with the method or device in some way, and requesting that a path be generated would be an obvious way to start the method.

For Claim 2, Chang teaches The method according to claim 1, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the determining the cost value of each alternative path further comprises determining the cost value of each alternative path according to the at least one target value of each alternative path based on a target combination algorithm.  
Chang, however, does teach that it is common in the art wherein the determining the cost value of each alternative path further comprises determining the cost value of each alternative path according to the at least one target value of each alternative path based on a target combination algorithm.  (Page 1, Paragraph 2.  It is stated that most literatures usually use a weighting method to combine multiple performance index functions into a scalar function.  Shortest path, least consumption or shortest use time are even provided as examples)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Chang’s robotic path finding procedure because the ultimate goal of many robotic pathing methods is to optimize for time, length, or energy usage and it would be ideal to save as much of these resources as is possible.

For Claim 5, modified Chang teaches The method according to claim 1, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein each alternative path group among the plurality of alternative path groups comprises a first alternative path and a second alternative path corresponding to the first alternative path; and 
wherein the determining the plurality of alternative path groups according to the cost value and the at least one target value of each alternative path further comprises: 
51using an alternative path satisfying a target condition as the first alternative path according to the at least one target value of each alternative path; and 
selecting, according to a proportion value of the cost value of the first alternative path in a sum of the cost values of the plurality of alternative paths, the second alternative path corresponding to the first alternative path, and using the first alternative path and the second alternative path corresponding to the first alternative path as the alternative path group to obtain the plurality of alternative path groups.  
Atashpaz-Gargari does teach, however, wherein each option group among the plurality of alternative option groups comprises a first alternative option and a second alternative option corresponding to the first alternative option; and (Pages 2-3, section A.  The countries are divided into empires with the most powerful being the colonial countries.)
wherein the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option further comprises: 
51using an alternative option satisfying a target condition as the first alternative option according to the at least one target value of each alternative option; and (Page 2-3 Section A, low cost countries are chosen to be colonial countries (satisfying a target condition in terms of low cost))
selecting, according to a proportion value of the cost value of the first alternative option in a sum of the cost values of the plurality of alternative options, the second alternative option corresponding to the first alternative option, and using the first alternative option and the second alternative option corresponding to the first alternative option as the alternative option group to obtain the plurality of alternative option groups.  (Pages 2-3, Section A)
Therefore, it would be obvious to one of ordinary skill in the art prior to combine Chang’s robotic pathing method with Atashpaz-Gargari’s method of solution optimization because it would be beneficial to optimize a path for a robot so that the robot could save time or energy in getting to a destination, and the imperialist competitive algorithm could be used to optimize routes.

For Claim 6, Change teaches The method according to claim 1, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein after the determining the plurality of alternative path groups according to the cost value and the at least one target value of each alternative path, the method further comprises: 
optimizing each alternative path group among the plurality of alternative path groups to generate a plurality of optimized path groups, each optimized path group comprising an optimized first alternative path and a second alternative path corresponding to the optimized first alternative path, and 
wherein the determining the target running path of the robot based on the plurality of alternative path groups and the cost value of each alternative path further comprises determining the target running path of the robot based on each optimized path group and a cost value of each optimized alternative path.  
Atashpaz-Gargari, however, does teach wherein after the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option, the method further comprises: 
optimizing each alternative option group among the plurality of alternative option groups to generate a plurality of optimized option groups, each optimized option group comprising an optimized first alternative option and a second alternative option corresponding to the optimized first alternative path, and (Page 3, Section B.  The groups are optimized by making them more like the colonial country.) 
wherein the determining the target option based on the plurality of alternative option and the cost value of each alternative option further comprises determining the target option based on each optimized option group and a cost value of each optimized alternative option.  (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.

For Claim 7, modified Chang teaches The method according to claim 6, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the optimizing each alternative path group to generate a plurality of optimized path groups comprises: 
performing an assimilation operation on all second alternative paths of each alternative path group according to the first alternative path of each alternative path group; 
52performing a merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group; and 
performing an update operation according to the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group, and determining the optimized first alternative path and the second alternative path corresponding to the optimized first alternative path to obtain the plurality of optimized path groups.  
Atashpaz-Gargari however, does teach wherein the optimizing each alternative option group to generate a plurality of optimized option groups comprises: 
performing an assimilation operation on all second alternative options of each alternative option group according to the first alternative option of each alternative option group; (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
52performing a merging operation on all the second alternative options of each alternative option group and all the assimilated second alternative options of each alternative option group to obtain all optimized second alternative options of each alternative option group; and (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
performing an update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups.  (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.


For Claim 9, Chang teaches The method according to claim 7, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the performing the update operation according to the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group, and determining the optimized first 53alternative path and the second alternative path corresponding to the optimized first alternative path to obtain the plurality of optimized path groups further comprises: 
determining a candidate path of each alternative path group according to a local search algorithm based on the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group; and 
based on determining that the candidate path is the second alternative path in the corresponding alternative path group, using the candidate path as an optimized first alternative path of the corresponding alternative path group, using the first alternative path of the corresponding alternative path group as an optimized second alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as an optimized path group; or 
based on determining that the candidate path is the first alternative path in the corresponding alternative path group, using the first alternative path as an optimized first alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as the optimized path group. 
Atashpaz-Gargari, however, does teach wherein the performing the update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first 53alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups further comprises: 
determining a candidate option of each alternative option group according to a local search algorithm based on the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group; and (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the second alternative option in the corresponding alternative option group, using the candidate option as an optimized first alternative option of the corresponding alternative option group, using the first alternative option of the corresponding alternative option group as an optimized second alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as an optimized option group; or (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the first alternative option in the corresponding alternative option group, using the first alternative option as an optimized first alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as the optimized option group. (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.

For Claim 10, Chang teaches A computing device, comprising: 
at least one memory configured to store computer program code; and 
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code comprising: 
receiving code configured to cause the at least one processor to receive a path generation request, the path generation request including a start path point and an end path point; (Page 2, Paragraph 5.  It is established that there is a starting point and an ending point)
54generation code configured to cause the at least one processor to randomly generate a plurality of alternative paths according to the start path point, the end path point, and preset path points; (Page 5 Paragraph 2, the fireflies that represent alternative paths are generated with randomness involved.)
first determining code configured to cause the at least one processor to determine a cost value of each alternative path in the plurality of alternative paths according to at least one target value of each alternative path, the at least one target value comprising at least one of a path length, a time duration, and an amount of energy consumption of the alternative path; (Page 3 Paragraph 5 establishes that the evaluation functions of the paths are length, smoothness or safety.  Length satisfies the claim requirements.)
Chang does not teach
at least one memory configured to store computer program code; and 
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code comprising:
and the process being carried out by code
receiving a path generation request
second determining code configured to cause the at least one processor to determine a plurality of alternative path groups according to the cost value and the at least one target value of each alternative path; and 
third determining code configured to cause the at least one processor to determine a target running path of a robot based on the plurality of alternative path groups and the cost value of each alternative path.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.
However, it would be obvious that there be a path generation request. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date that there be a path generation request because that would be a necessary step in applying the method to an application.  A user with a start point and an end point would need to be able to interact with the method or device in some way, and requesting that a path be generated would be an obvious way to start the method.
Atashpaz-Gargari does teach, however, determining a plurality of alternative option groups according to the cost value and the at least one target value of each alternative option; and (Pages 2 and 3, Section A, Generating empires.  Empires are formed using the costs of the countries in them)
determining a target result based on the plurality of alternative option groups and the cost value of each alternative option.  (Page 4, sections F and G.  When all empires have converged, the results should show the most successful and optimal result)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.

For Claim 11, modified Chang teaches The computing device according to claim 10, 
Modified Chang does not teach wherein the first determining code is further configured to cause the at least one processor to determine the cost value of each alternative path according to the at least one target value of each alternative path based on a target combination algorithm.  
Chang, however, does teach it is common that wherein the first determining code is further configured to cause the at least one processor to determine the cost value of each alternative path according to the at least one target value of each alternative path based on a target combination algorithm.  (Page 1, Paragraph 2.  It is stated that most literatures usually use a weighting method to combine multiple performance index functions into a scalar function.  Shortest path, least consumption or shortest use time are even provided as examples.  It is heavily indicated that this process be carried out by code and processor.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Chang’s robotic path finding procedure because the ultimate goal of many robotic pathing methods is to optimize for time, length, or energy usage and it would be ideal to save as much of these resources as is possible.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 14, modified Chang teaches The computing device according to claim 10, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein each alternative path group among the plurality of alternative path groups comprises a first alternative path and a second alternative path corresponding to the first alternative path, and 
wherein the second determining code is further configured to cause the at least one processor to: 
use an alternative path satisfying a target condition as the first alternative path according to the at least one target value of each alternative path; and 
select, according to a proportion value of the cost value of the first alternative path in a sum of the cost values of the plurality of alternative paths, the second alternative path 56corresponding to the first alternative path, and using the first alternative path and the second alternative path corresponding to the first alternative path as the alternative path group to obtain the plurality of alternative path groups.  
Atashpaz-Gargari does teach, however, wherein each option group among the plurality of alternative option groups comprises a first alternative option and a second alternative option corresponding to the first alternative option; and (Pages 2-3, section A.  The countries are divided into empires with the most powerful being the colonial countries.)
wherein the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option further comprises: 
51using an alternative option satisfying a target condition as the first alternative option according to the at least one target value of each alternative option; and (Page 2-3 Section A, low cost countries are chosen to be colonial countries (satisfying a target condition in terms of low cost))
selecting, according to a proportion value of the cost value of the first alternative option in a sum of the cost values of the plurality of alternative options, the second alternative option corresponding to the first alternative option, and using the first alternative option and the second alternative option corresponding to the first alternative option as the alternative option group to obtain the plurality of alternative option groups.  (Pages 2-3, Section A)
Therefore, it would be obvious to one of ordinary skill in the art prior to combine Chang’s robotic pathing method with Atashpaz-Gargari’s method of solution optimization because it would be beneficial to optimize a path for a robot so that the robot could save time or energy in getting to a destination, and the imperialist competitive algorithm could be used to optimize routes.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 15, modified Chang teaches The computing device according to claim 10, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the second determining code is further configured to cause the at least one processor to optimize each alternative path group among the plurality of alternative path groups to generate a plurality of optimized path groups, each optimized path group comprising an optimized first alternative path and a second alternative path corresponding to the optimized first alternative path, and 
wherein the third determining code is further configured to cause the at least one processor to determine the target running path of the robot based on each optimized path group and a cost value of each optimized alternative path.  
Atashpaz-Gargari, however, does teach wherein after the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option, the method further comprises: 
optimizing each alternative option group among the plurality of alternative option groups to generate a plurality of optimized option groups, each optimized option group comprising an optimized first alternative option and a second alternative option corresponding to the optimized first alternative path, and (Page 3, Section B.  The groups are optimized by making them more like the colonial country.) 
wherein the determining the target option based on the plurality of alternative option and the cost value of each alternative option further comprises determining the target option based on each optimized option group and a cost value of each optimized alternative option.  (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 16, modified Chang teaches The computing device according to claim 15, further comprising: 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach an optimization code configured to cause the at least one processor to: 
perform an assimilation operation on all second alternative paths of each alternative path group according to the first alternative path of each alternative path group; 
perform a merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group; and 
perform an update operation according to the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group, and determining the optimized first alternative path and the second alternative path corresponding to the optimized first alternative path to obtain the plurality of optimized path groups.  
Atashpaz-Gargari however, does teach wherein the optimizing each alternative option group to generate a plurality of optimized option groups comprises: 
performing an assimilation operation on all second alternative options of each alternative option group according to the first alternative option of each alternative option group; (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
52performing a merging operation on all the second alternative options of each alternative option group and all the assimilated second alternative options of each alternative option group to obtain all optimized second alternative options of each alternative option group; and (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
performing an update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups.  (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 18, modified Chang teaches The computing device according to claim 16, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the optimization code is further configured to cause the at least one processor to: 
determine a candidate path of each alternative path group according to a local search algorithm based on the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group; and 
based on determining that the candidate path is the second alternative path in the corresponding alternative path group, using the candidate path as an optimized first alternative path of the corresponding alternative path group, using the first alternative path of the corresponding alternative path group as an optimized second alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as an optimized path group; or 
based on determining that the candidate path is the first alternative path in the corresponding alternative path group, using the first candidate path as an optimized first 58alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as the optimized path group.  
Atashpaz-Gargari, however, does teach wherein the performing the update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first 53alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups further comprises: 
determining a candidate option of each alternative option group according to a local search algorithm based on the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group; and (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the second alternative option in the corresponding alternative option group, using the candidate option as an optimized first alternative option of the corresponding alternative option group, using the first alternative option of the corresponding alternative option group as an optimized second alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as an optimized option group; or (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the first alternative option in the corresponding alternative option group, using the first alternative option as an optimized first alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as the optimized option group. (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 19, modified Chang teaches a process in which
the path generation including a start path point and an end path point; (Page 2, Paragraph 5.  It is established that there is a starting point and an ending point)
randomly generate a plurality of alternative paths according to the start path point, the end path point, and preset path points; (Page 5 Paragraph 2, the fireflies that represent alternative paths are generated with randomness involved.)
determine a cost value of each alternative path in the plurality of alternative paths according to at least one target value of each alternative path, the at least one target value comprising at least one of a path length, a time duration, and an amount of energy consumption of the alternative path; (Page 3 Paragraph 5 establishes that the evaluation functions of the paths are length, smoothness or safety.  Length satisfies the claim requirements.)
Chang does not teach
The process being in a non-transitory computer-readable storage medium that is loaded and executed by a processor
Receiving a path generation request
determine a plurality of alternative path groups according to the cost value and the at least one target value of each alternative path; and 
determine a target running path of a robot based on the plurality of alternative path groups and the cost value of each alternative path.  
Atashpaz-Gargari does teach, however, determining a plurality of alternative option groups according to the cost value and the at least one target value of each alternative option; and (Pages 2 and 3, Section A, Generating empires.  Empires are formed using the costs of the countries in them)
determining a target result based on the plurality of alternative option groups and the cost value of each alternative option.  (Page 4, sections F and G.  When all empires have converged, the results should show the most successful and optimal result)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
However, it would be obvious that there be a path generation request. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date that there be a path generation request because that would be a necessary step in applying the method to an application.  A user with a start point and an end point would need to be able to interact with the method or device in some way, and requesting that a path be generated would be an obvious way to start the method.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 20, modified Chang teaches The non-transitory computer-readable storage medium according to claim 19, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the at least one instruction is loaded and executed by the processor to: 
optimize each alternative path group among the plurality of alternative path groups to generate a plurality of optimized path groups, each optimized path group comprising an optimized first alternative path and a second alternative path corresponding to the optimized first alternative path; and 
59determine the target running path of the robot based on each optimized path group and a cost value of each optimized alternative path.
Atashpaz-Gargari, however, does teach wherein after the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option, the method further comprises: 
optimizing each alternative option group among the plurality of alternative option groups to generate a plurality of optimized option groups, each optimized option group comprising an optimized first alternative option and a second alternative option corresponding to the optimized first alternative path, and (Page 3, Section B.  The groups are optimized by making them more like the colonial country.) 
wherein the determining the target option based on the plurality of alternative option and the cost value of each alternative option further comprises determining the target option based on each optimized option group and a cost value of each optimized alternative option.  (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in light of Atashpaz-Gargari in light of Enayatifar et al (Please refer to attached paper).

For Claim 3, modified Chang teaches The method according to claim 2, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the determining the cost value of each alternative path according to the at least one target value of each alternative path based on the target combination algorithm comprises: 
50classifying each alternative path according to the at least one target value of each alternative path to obtain a rank of each alternative path among the plurality of alternative paths; and 
determining the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path.  
Atashpaz-Gargari, however does teach wherein the determining the cost value of each alternative option according to the at least one target value of each alternative option based on the target combination algorithm comprises: 
50classifying each alternative option according to the at least one target value of each alternative option to obtain a rank of each alternative option among the plurality of alternative options; and (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
determining the cost value of each alternative option according to the at least one target value of each alternative option.  (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.

Enayatifar, however, does teach determining the cost value of each alternative option according to the at least one target value of each alternative option and the rank of each alternative option. (Page 8834, equation 5.  Fitness is the term used instead of cost, but it is the same.  The rank here factors into the fitness/power.)
Therefore, it would be obvious to combine Chang and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.

For Claim 4, modified Chang teaches  The method according to claim 3, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the determining the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path comprises: 
calculating a sum of first target values of a first group of the plurality of alternative paths having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; 
calculating a sum of the proportion values of the first target values of the alternative paths according to the proportion value corresponding to each first target value of each alternative path in the first group; 
determining an initial cost value of each alternative path according to the sum of the proportion values and the first rank; and 
determining the cost value of each alternative path according to the initial cost value of each alternative path. 
Enayatifar does teach wherein the determining the cost value of each alternative option according to the at least one target value of each alternative option and the rank of each alternative option comprises: 
calculating a sum of first target values of a first group of the plurality of alternative options having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; (Pages 8834-8835)
calculating a sum of the proportion values of the first target values of the alternative options according to the proportion value corresponding to each first target value of each alternative option in the first group; (Pages 8834-8835)
determining an initial cost value of each alternative option according to the sum of the proportion values and the first rank; and (Pages 8834-8835)
determining the cost value of each alternative option according to the initial cost value of each alternative option.  (Pages 8834-8835)
Therefore, it would be obvious to combine Chang and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.

For Claim 12, modified Chang teaches The computing device according to claim 11, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the first determining code is further configured to cause the at least one processor to: 
classify each alternative path according to the at least one target value of each alternative path to obtain a rank of each alternative path among the plurality of alternative paths; and 
55determine the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path.  
Atashpaz-Gargari, however does teach wherein the first determining code is further configured to cause the at least one processor to: 
classify each alternative path according to the at least one target value of each alternative path to obtain a rank of each alternative path among the plurality of alternative paths; and (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
55determine the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path.  (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chang’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 13, modified Chang teaches The computing device according to claim 12, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the first determining code is further configured to cause the at least one processor to: 
calculate a sum of first target values of a first group of the plurality of alternative paths having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; 
calculate a sum of the proportion values of the first target values of the alternative paths according to the proportion value corresponding to each first target value of each alternative path in the first group; 
determine an initial cost value of each alternative path according to the sum of the proportion values and the first rank; and 
determine the cost value of each alternative path according to the initial cost value of each alternative path.  
Enayatifar, however, does teach wherein the determining the cost value of each alternative option according to the at least one target value of each alternative option and the rank of each alternative option comprises: 
calculating a sum of first target values of a first group of the plurality of alternative options having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; (Pages 8834-8835)
calculating a sum of the proportion values of the first target values of the alternative options according to the proportion value corresponding to each first target value of each alternative option in the first group; (Pages 8834-8835)
determining an initial cost value of each alternative option according to the sum of the proportion values and the first rank; and (Pages 8834-8835)
determining the cost value of each alternative option according to the initial cost value of each alternative option.  (Pages 8834-8835)
Therefore, it would be obvious to combine Chang and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al in light of Atashpaz-Gargari et al, in light of Enayatifar et al in light of Li et al (CN 103714395A, please also refer to provided translated version) .
For Claim 8, modified Chang teaches The method according to claim 7, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Modified Chang does not teach wherein the performing the merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group further comprises: 
separately determining at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on a target combination algorithm; and 
using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  
Enayatifar, however, does teach wherein the performing the merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group further comprises: 
separately determining at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on a target combination algorithm; and (Pages 8833-8835, Equation 5 shows an equation that is very similar to the target combination algorithm from the specification)
Therefore, it would be obvious to combine Chang and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.
Li, however, does teach using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  (Page 2 Paragraphs of translated page 1-8 explain the colonial optimization process. [0014-0015], Equations 2 in the original version.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Li’s use of normalizing power levels because it is easier to work with normalized values than un normalized values, and it can be easier to create equations to fit normalized values than raw values.

For Claim 17, modified Chang teaches The computing device according to claim 16, 
And applying an optimization algorithm to find the path of a robot (Page 1, Paragraph 2 and Page 2, Paragraph 3)
Chang does not teach wherein the optimization code is further configured to cause the at least one processor to: 
separately determine at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on a target combination algorithm; and 
using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  
Enayatifar, however, does teach wherein the performing the merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group further comprises: 
separately determining at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on a target combination algorithm; and (Pages 8833-8835, Equation 5 shows an equation that is very similar to the target combination algorithm from the specification)
Therefore, it would be obvious to combine Chang and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.
Li, however, does teach using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  (Page 2 Paragraphs 1-8 explain the colonial optimization process, [0014-0015], Equations 2.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Li’s use of normalizing power levels because it is easier to work with normalized values than un normalized values, and it can be easier to create equations to fit normalized values than raw values.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill et al (US Pub 20210248480 A1) relates to using colony algorithms to optimize solutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664